UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enterprise Products Partners L.P. 9/30/2013 EPD Proposal to approve the amendment and restatement of the 2008 Enterprise Products long-term incentive plan For For Issuer Proposal to approve the amendment and restatement of the EPD unit purchase plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/24/2014 MMP Election of the following nominees: 1. James C. Kempner 2. Michael N. Mears 3. James R. Montague For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source NRG Yield, Inc. 5/6/2014 62942X108 NYLD Election of Directors: 1. David Crane 2. John F. Chlebowski 3. Kirkland B. Andrews 4. Brian R. Ford 5. Mauricio Gutierrez 6. Ferrell P. McClean 7. Christopher S. Sotos For For Issuer To ratify the appointment of KPMG LLP as NRG Yield's independent registered public accounting firm for the 2014 fiscal year. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/3/2014 BPL Election of the following nominees: 1. Forrest E. Wylie 2. Barbara J. Duganier 3. Joseph A. Lasala, Jr. 4. Martin A. White For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2014 For For Issuer The approval, in an advisory vote, of the compensation of Buckeye's named executive officers as described in the proxy statement pursuant to Item 402 of regulation S-K For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners 6/6/2014 MWE Election of the following nominees: 1. Frank M. Semple 2. Donald D. Wolf 3. W.A. Bruckmann III 4. Michael L. Beatty 5. Charles K. Dempster 6. Donald C. Heppermann 7. Randall J. Larson 8. Anne E. Fox Mounsey 9. William P. Nicoletti For For Issuer To approve, on an advisory basis, the compensation of the partnership's named executive officers as described in the partnership's proxy statement for the 2014 annual meeting of common unitholders For For Issuer Ratification of Deloitte & Touche LLP as the partnership's independent registered public accountants for the fiscal year ending December 31, 2014 For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC. Date: August 27, 2014 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
